
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.15



SOFTWARE SPECTRUM, INC.
SPECIAL RETENTION BONUS AGREEMENT


        This SPECIAL RETENTION BONUS AGREEMENT (this "Agreement") is made and
entered into as of this 19th day of May, 2004, by and between Software
Spectrum, Inc., a Delaware corporation (the "Company"), and Keith R. Coogan (the
"Executive").

        WHEREAS, the Company and the Executive have agreed that it is in their
respective best interests that (i) the ongoing services of the Executive be
secured at this time; and (ii) the Executive fully devote his attention to
maximizing the value of the Company and to managing the Company's participation
in any potential sale of the Company;

        NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and the Executive hereby
agree as follows:

        1.    Definitions.    

        (a)   "Acquired" shall have the meaning ascribed to that term in the
definition of Sale Proceeds.

        (b)   "Acquiror" shall have the meaning ascribed to that term in the
definition of Sale Proceeds.

        (c)   "Board" shall mean the Board of Directors of the Company.

        (d)   "Bonus Award" shall mean an amount equal to the sum of the Cash
Bonus Payment and the Sale Bonus Payment.

        (e)   "Cash Bonus Payment" shall mean the sum of (i) the 2004 Bonus
Payments, and (ii) the 2005 Bonus Payments, if any.

        (f)    "Cause" shall mean (i) fraud, embezzlement, defalcation or acts
of gross negligence or gross misconduct on the part of the Executive in the
course of his employment or services; (ii) the Executive's engagement in conduct
that is materially injurious to the Company or a subsidiary; (iii) the
Executive's conviction by a court of competent jurisdiction of, or pleading
"guilty" or "no contest" to, (x) a felony, or (y) any other criminal charge
(other than minor traffic violations) which could reasonably be expected to have
a material adverse impact on the Company's or a subsidiary's reputation and
standing in the community; (iv) public or consistent drunkenness by the
Executive or his illegal use of narcotics which is, or could reasonably be
expected to become, materially injurious to the reputation or business of the
Company or a subsidiary or which impairs, or could reasonably be expected to
impair, the performance of the Executive's duties to the Company; or (v) willful
failure by the Executive to follow the lawful directions of Charles C. Miller,
III or the Board; provided, however, that in each case other than with respect
to clause (iii) above, the Company has provided to the Executive prior written
notice of the facts and/or circumstances it claims constitute Cause and the
Executive shall not have corrected, cured or remedied such facts and/or
circumstances within 30 days after the Executive's receipt of such notice from
the Company.

        (g)   "Disability" shall mean a permanent and total disability as
defined in the Company's long-term disability insurance program, or, if no such
program is in effect, Disability shall mean a total and permanent disability or
incapacity resulting from medically demonstrable bodily injury or disease
(i) which prevents the Executive from engaging in any regular occupation for
compensation or profit, (ii) which has continuously existed for a period of at
least six months, and (iii) for which the Executive would be eligible for or is
in receipt of disability benefits under the Federal Social Security Act. The
existence of a Disability shall be determined by the Board, which may require
the Executive to undergo examination by a qualified physician selected by the
Board at reasonable times for the purposes of determining whether the Executive
has incurred and continues to have a Disability.

        (h)   "Good Reason" shall mean any of the following actions if taken
without the Executive's prior written consent: (i) any failure by the Company to
comply with its obligations under Section 3 of this Agreement; (ii) any
reduction in or failure to pay the Executive's compensation or benefits, except
changes to company-wide benefit programs that affect all similarly situated
persons similarly; (iii) any reduction in the Executive's title; (iv) any
material reduction in the Executive's responsibilities or duties; (v) the
assignment to the Executive of any duties materially inconsistent with the
position of chief executive officer; or (vi) any relocation of the Executive's
place of business to a location 35 miles or more from the current location;
provided, however, that in each case the Executive has provided to the Company
prior written notice of the facts and/or circumstances he claims constitute Good
Reason and the Company shall not have corrected, cured or remedied such facts
and/or circumstances within 30 days after the Company's receipt of such notice
from the Executive.

        (i)    "Initial 2004 Bonus Payment" shall mean the payment contemplated
by Section 3(a)(i) below.

        (j)    "Person" shall mean any individual, corporation (including any
non-profit corporation), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization, labor union,
or other entity.

        (k)   "Sale" shall mean (i) the merger or consolidation of the Company
with an unaffiliated Person, (ii) the sale or exchange of all or substantially
all of the assets or business operations of the Company to an unaffiliated
Person, or (iii) the sale or exchange of at least a majority of the outstanding
capital stock of the Company to an unaffiliated Person.

        (l)    "Sale Bonus Payment" shall mean 1% of the amount of the Sale
Proceeds. To the extent that the Sale Proceeds includes the receipt of an
earn-out or other delayed payment structure, the Executive shall receive that
portion of the Sale Bonus Payment relating to the earn-out or such delayed
payment at such time as the Company or the Company's sole stockholder, as
applicable, receives its payment.

        (m)  "Sale Proceeds" shall mean the sum of (i) the amount of cash, the
principal amount of any notes, and the fair market value (on the date of
payment) of all other securities and other property paid or payable, directly or
indirectly, by the acquiring party (the "Acquiror") to the owner of the
securities of the acquired party or the seller of the acquired business or
assets (in either case, the "Acquired"), in connection with a Sale or a
transaction related thereto, and (ii) the amount of any long-term liabilities of
the Acquired (including obligations relating to any capitalized leases) and the
principal amount of any indebtedness for borrowed money (x) reflected on the
Acquired's balance sheet at the time of a Sale or repaid or retired in
anticipation of a Sale (if such Sale takes the form of a merger or consolidation
or a sale or exchange of stock) or (y) assumed directly or indirectly by the
Acquiror in connection with a Sale (if such Sale takes the form of a sale or
exchange of assets), minus (iii) the amount of any long-term liabilities of the
Acquired not assumed directly or indirectly by the Acquiror in connection with a
Sale (regardless of the form of the transaction between the Acquiror and the
Acquired). For purposes of this definition, an Acquiror shall be deemed to have
assumed its pro rata share, based on equity ownership, of any long-term
liabilities to the extent that the Acquiror has obtained more than 50%, but less
than 100%, of the capital stock of the Company in a Sale.

        (n)   "Term" shall have the meaning set forth in Section 2 below.

        2.    Term of Agreement; Duties.    

        (a)   Subject to Section 4 below, this Agreement shall be effective on
the date hereof and shall continue in effect through December 31, 2005 (the
"Term"). Upon expiration of the Term, all obligations of the parties under this
Agreement (except obligations to pay money that exist as of the end of the Term
and any obligation that by its terms survives the expiration of the Term) shall
terminate and this Agreement shall have no further effect.

        (b)   The Executive will have such duties as are assigned or delegated
to the Executive by the Board from time to time. As of the date of this
Agreement, the Executive is the Chief Executive Officer of the Company and a
member of the Board. From the date of this Agreement through the earlier of
(i) the date a Sale is consummated or (ii) the end of the Term, the Executive
will devote his entire business time, attention, skill, and energy exclusively
to the business of the Company, will use his good faith efforts to promote the
success of the Company's business, and will cooperate fully with the Board in
the advancement of the best interests of the Company and its stockholder(s),
which may include a Sale.

        3.    Payment of Bonus Award.    

        (a)   Subject to Section 4 below, the Company shall pay the Executive
the following amounts in 2004 (the "2004 Bonus Payments"):

          (i)  $400,000 within four (4) business days following the date of this
Agreement;

         (ii)  $200,000 on August 31, 2004;

        (iii)  $200,000 on October 31, 2004; and

        (iv)  $200,000 on December 31, 2004.

Notwithstanding the foregoing, to the extent that a Sale is consummated before
any of the dates contemplated in this Section 3(a), any remaining unpaid portion
of the 2004 Bonus Payments shall be due and payable to the Executive within two
(2) business days following such consummation.

        (b)   Subject to Section 4 below, the Company shall pay the Executive
the Sale Bonus Payment within two (2) business days following receipt by the
Company or its stockholder(s), as applicable, of the Sale Proceeds. Subject to
Section 4 below, if a Sale has not occurred on or prior to December 31, 2004,
the Company shall pay to the Executive $250,000 on each of March 31, 2005,
June 30, 2005, September 30, 2005 and December 31, 2005 (each a "2005 Bonus
Payment" and together, the "2005 Bonus Payments"); provided, however, that any
such payments shall be applied dollar for dollar to reduce the Company's
obligation to make a Sale Bonus Payment hereunder, if any; and provided further
that the payment of any Sale Bonus Payment shall terminate the Company's
obligation to make any 2005 Bonus Payments payable after the date of such Sale
Bonus Payment.

        4.    Termination of Employment and Compensation upon Termination.    

        (a)   The Executive and the Company acknowledge that the employment of
the Executive by the Company is "at will" and may be terminated by either the
Executive or the Company at any time.

        (b)   In the event of a termination of the Executive's employment during
the Term due to death or Disability, the Company shall pay to the Executive or
the Executive's estate, as applicable, a pro rata portion of the Cash Bonus
Payment through the effective date of termination, and no other compensation
under this Agreement will be owed to the Executive or the Executive's estate;
provided, however, that if a definitive agreement relating to a Sale has been
executed at the effective date of such termination, or if a definitive agreement
relating to a Sale is subsequently executed with a party with whom the Company
has had substantive negotiations regarding a Sale prior to the effective date of
such termination, or with an affiliate of such party, and such negotiations have
not been interrupted for a material period of time (90 days or more) prior to
the date of execution of such definitive agreement, the Company shall also pay
to the Executive the Sale Bonus Payment, less any 2005 Bonus Payments made to
the Executive through the effective date of such termination, but only if such
result would be a positive value. For example, if the Executive is Disabled at a
time when a definitive agreement regarding a Sale has been executed, the amounts
owed to the Executive shall equal (1) a pro rata portion of the Cash Bonus
Payment through the effective date of termination, plus (2) the amount of the
Sale Bonus minus any 2005 Bonus Payments, but only if such result would be a
positive value. For purposes of this Section 4(b), the effective date of
termination of the Executive's employment with the Company shall be the date of
the Executive's death or the date the Executive is determined by the Board to be
Disabled, as applicable.

        (c)   In the event of a termination of the Executive's employment during
the Term (i) by the Company with Cause, or (ii) by the Executive without Good
Reason, the Company shall have no obligation to pay to the Executive any further
Cash Bonus Payments or the Sale Bonus Payment; provided, however, that in the
event of a termination of the Executive's employment by the Company with Cause,
or by the Executive without Good Reason, prior to August 31, 2004, the Executive
shall return to the Company in cash within five (5) business days following the
effective date of termination the full amount of the Initial 2004 Bonus Payment
previously paid to him.

        (d)   In the event of a termination of the Executive's employment during
the Term (i) by the Company without Cause, or (ii) by the Executive for Good
Reason, the Company shall pay to the Executive (w) $1,000,000 less the amount of
any 2004 Bonus Payments made to the Executive through the effective date of such
termination and (x) $1,000,000 less the amount of any 2005 Bonus Payments made
to the Executive through the date of such termination; provided, however, that
if a definitive agreement relating to a Sale has been executed at the effective
date of such termination, or if a definitive agreement relating to a Sale is
subsequently executed with a party with whom the Company has had substantive
negotiations regarding a Sale prior to the effective date of such termination,
or with an affiliate of such party, and such negotiations have not been
interrupted for a material period of time (90 days or more) prior to the date of
execution of such definitive agreement, the Company shall pay to the Executive
in full substitution for the $1,000,000 contemplated in clause (x) above, the
Sale Bonus Payment, less any 2005 Bonus Payments made to the Executive through
the effective date of such termination, but only if such result would be a
positive value. For example, if the Executive is terminated without Cause at a
time where no definitive agreement relating to a Sale has been executed, the
amounts owed to the Executive shall equal (1) $1,000,000 minus any 2004 Bonus
Payments paid to the Executive prior to the date of termination, plus
(2) $1,000,000 minus any 2005 Bonus Payments paid to the Executive prior to the
date of termination. An additional example: If the Executive is terminated
without Cause at a time when a definitive agreement regarding a Sale has been
executed (or if appropriate negotiations conclude in a definitive agreement),
the amounts owed to the Executive shall equal (1) $1,000,000 minus any 2004
Bonus Payments, plus (2) the amount of the Sale Bonus minus any 2005 Bonus
Payments, but only if such result would be a positive value.

        Notwithstanding the preceding paragraph, if the Company terminates the
Executive's employment during the Term for a performance-related reason that
does not constitute Cause, the Executive will be entitled to only one-half of
the payments contemplated by the preceding paragraph if (y) prior to the
effective date of the termination, the Board gives the Executive written notice
specifically detailing the performance-related concern(s), and (z) after the
passage of 90 days following the Executive's receipt of such notice, the Board
has reasonably concluded, and expressly found, that the Executive has not
corrected, cured or remedied the performance-related concern(s) described in
such notice.

        (e)   If the Executive's employment is not terminated prior to the
expiration of the Term, then if a definitive agreement relating to a Sale has
been executed prior to the expiration of the Term or if a definitive agreement
relating to a Sale is subsequently executed with a party with whom the Company
has had substantive negotiations regarding a Sale prior to the effective date of
such termination, or with an affiliate of such party, and such negotiations have
not been interrupted for a material period of time (90 days or more) prior to
the date of execution of such definitive agreement, the Executive shall be
entitled to the Sale Bonus Payment if the transaction contemplated by that
definitive agreement is consummated after the expiration of the Term, subject to
the crediting of 2005 Bonus Payments contemplated by Section 3(b) above.

        (f)    Notwithstanding any other provision in this Agreement to the
contrary, to the extent that the calculation of the Sale Bonus will result in a
value that is less than or equal to the total amount of 2005 Bonus Payments
received by the Executive, the Company shall have no obligation to pay any Sale
Bonus.

        5.    Severance.    In the event before or after the expiration of the
Term the Executive's employment with the Company or any of its affiliates is
terminated by the Company without Cause or by the Executive with Good Reason,
then, in addition to any amounts described in Section 4 above, if any, the
Executive shall be entitled to (i) a severance payment in the amount of $215,000
payable in cash within two (2) business days following the termination of the
Executive's employment, and (ii) executive outplacement services commensurate
with a chief executive officer position, which services shall be provided by
Right Management Consultants or another nationally recognized outplacement
service firm selected by the Board for a period of six (6) months at no expense
to the Executive. The severance benefits contemplated by this Section 5 shall
supersede any and all other severance benefits to which the Executive may be
entitled. Any payments made under this Section 5 are conditioned upon the
Executive having executed the form of waiver and release presented by the
Company.

        6.    Withholding Taxes.    The Company shall withhold from all payments
due to the Executive (or his beneficiary or estate) hereunder all taxes which,
by applicable federal, state, local or other law, the Company is required to
withhold therefrom.

        7.    Non Disparagement.    During the Term and for a 12 month period
following the Executive's termination of employment with the Company, the
Executive will engage in no conduct and make no statements that are derogatory
about or detrimental to the Company, any of its affiliates, or any of their
respective officers or employees, subject to the Employee's obligation under
appropriate legal compulsion to testify truthfully in any litigation that may
arise. The Executive further agrees to continue to cooperate with the Company
and its representatives in all pending and future claims and litigation against
the Company about which he may have information and knowledge. The Company
agrees neither it, nor its officers or directors, will make any public
statements that are derogatory about, or detrimental to, the Executive.

        8.    No Solicitation/No Competition.    During the Term and for a
12 month period following the Executive's termination of employment with the
Company, the Executive agrees that he will not: (a) hire or solicit, directly or
indirectly, for himself or on behalf of a third party, the services of any
employee of the Company or any of its affiliates during their employment with
the Company or an affiliate and for a period of twelve (12) months after they
are no longer employed by the Company or an affiliate, without the Company's
prior written consent; (b) be engaged, directly or indirectly, as an owner (if a
publicly traded U.S. corporation, this should be read as "owner of 5% or more of
the outstanding common stock"), principal, director, officer, partner,
consultant, employee, independent contractor, distributor, or agent of any
person, business or entity that is engaged in the business of marketing or
selling (through telephone, electronic and/or direct solicitation or the use of
seminars and meetings) in competition with the Company: (i) computer software
(other than custom-developed software); (ii) computer hardware and other
computer-related goods and services; and/or (iii) software, technical and
consulting services related to information technology; (c) contact, directly or
indirectly, any person, business or entity that is a customer of the Company as
of or prior to the date of the Executive's termination of employment with the
Company, for the purpose of marketing or selling computer software, hardware and
other computer-related goods and services and/or software, technical and
consulting services relating to information technology to such customer in
competition with the Company, without the Company's prior written consent. For
purposes of clause (b) of this Section 8, the Company may grant its prior
written consent in its sole and absolute discretion with regard to subclause
(i), and with regard to subclauses (ii) and (iii) will grant its prior written
consent after consideration in good faith of the Executive's request, and will
not unreasonably withhold such consent; provided, however, that the Executive's
request does not also relate to activities that would be contemplated by
subclause (i) of clause (b) of this Section 8.

        9.    Confidentiality and Intellectual Property.    The Executive agrees
that the terms of this Agreement, and the proposal of and discussions relating
to this Agreement, are and shall remain confidential as between the parties,
unless, and to the extent, disclosure is required by law or to secure advice
from a legal or tax advisor. Upon termination of the Executive's employment with
the Company, the Executive shall return all Company equipment and materials and
will not at any time, except as authorized by the Company, for his own benefit
or the benefit of any other person or entity, disclose or cause to be disclosed
any information, materials, systems, procedures, processes, manuals, forms,
customer or employee lists, business plans or other trade secrets or
confidential information regarding the Company. To this end, the Executive
agrees that he remains bound by the terms of the Confidentiality and
Non-Solicitation Agreement dated as of November 29, 2001, between the Company
and the Executive.

        10.    Successors and Assigns; No Third-Party Beneficiaries.    This
Agreement shall inure to the benefit of and shall be binding upon the Company
and its successors, assigns and legal representatives and the Executive, his
heirs and legal representatives. The Executive may not assign, transfer, or
otherwise dispose of this Agreement, or any of his rights or obligations
hereunder (other than his rights to payments hereunder, which may be transferred
only by will or by the laws of descent and distribution), without the prior
written consent of the Company, and any such attempted assignment, transfer or
other disposition without such consent shall be null and void. The Company shall
be entitled to assign this Agreement, without the prior written consent of the
Executive, (i) in connection with the merger or consolidation of the Company
with another unaffiliated corporation, or (ii) in connection with the sale of
all or substantially all of the assets or business operations of the Company to
another person or entity; provided, however, that such assignee expressly
assumes all of the rights and obligations of the Company hereunder; and provided
further that solely with respect to any obligation of the Company to make a Sale
Bonus Payment, the Company shall remain liable with respect to such obligation
in the event of a default by such assignee. After any such assignment, this
Agreement shall continue in full force and effect.

        11.    Entire Agreement.    This Agreement sets forth the entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes all other agreements and understandings, written or oral, between
the parties hereto with respect to the subject matter hereof; provided, however,
that nothing in this Agreement is intended to affect the Executive's rights to
payments or benefits provided to the Executive under the Company's regular
salary, bonus, equity based compensation and welfare benefit plans.

        12.    Waiver and Amendments.    Any waiver, alteration, amendment or
modification of any of the terms of this Agreement shall be valid only if made
in writing and signed by the parties hereto; provided, however, that any such
waiver, alteration, amendment or modification is consented to on the Company's
behalf by the Board. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

        13.    Severability and Governing Law.    If any provisions of this
Agreement are found to be invalid or unenforceable by a final determination of a
court of competent jurisdiction: (a) the remaining terms and provisions hereof
shall be unimpaired, and (b) the invalid or unenforceable term or provision
hereof shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision hereof. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES THEREOF) APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

        14.    Section Headings.    The headings of the sections and subsections
of this Agreement are inserted for convenience only and shall not be deemed to
constitute a part hereof, affect the meaning or interpretation hereof or of any
term or provision hereof.

        15.    Obligations Contingent on Performance.    The obligations of the
Company hereunder, including its obligation to make the payments provided for
herein, are contingent upon the Executive's performance of the Executive's
obligations hereunder.

        16.    Waiver and Release.    The Executive acknowledges and agrees that
the payments under this Agreement are made by the Company for the complete
waiver and release of the Company, and its directors, officers, employees,
agents or successors, (i) of all rights, and claims, of any type or character,
that the Executive may have relating to that certain Cancellation Agreement
between the Company and the Executive dated as of September 18, 2002 (the
"Cancellation Agreement") or the Management Continuity Agreement (as defined in
the Cancellation Agreement), and (ii) of and from any demands or claims, of
whatever kind or nature, whether known or unknown, arising out of his employment
with the Company, including, but not limited to, claims of breach of express or
implied contract, promissory estoppel, detrimental reliance, wrongful discharge,
infliction of emotional distress, claims under the Employee Retirement Income
Security Act of 1974 or the Family and Medical Leave Act of 1993, the WARN Act,
or claims of discrimination under Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act of 1967, as amended, the
Americans with Disabilities Act of 1990, or any other local, state or federal
law or regulation, through the date of this Agreement; provided, however, that
notwithstanding the foregoing, nothing in this Agreement waives or releases any
right of the Executive under that certain Letter Agreement between the Executive
and the Company dated as of September 18, 2002 (the "Letter Agreement") to the
extent not previously waived or released by the Executive and that the Letter
Agreement shall remain in full force and effect, except as contemplated by the
terms of the Letter Agreement.

        17.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument. The execution of this
Agreement may be by actual or facsimile signature.

        18.    Payments.    The parties to this Agreement acknowledge and agree
that the payments to be made to the Executive may be made by the Company, Level
3 Communications, Inc. or an affiliate of Level 3 Communications, Inc., but that
the obligations of the Company described in this Agreement are solely the
obligations of the Company. Receipt by the Executive of a payment from any of
the Company, Level 3 Communications, Inc. or an affiliate of Level 3
Communications, Inc. shall satisfy the obligation to make that payment under
this Agreement.

        19.    Notices.    All notices and other communications hereunder shall
be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:   Keith Coogan
5209 Englenook Court
Plano, TX 75023
If to the Company:
 
Software Spectrum, Inc.
c/o Level 3 Communications, Inc.
1025 Eldorado Boulevard
Broomfield, Colorado 80021
Attention: Chief Legal Officer / General Counsel

* * *

[Signatures to appear on the following page]



        IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the date first above written.


 
 
SOFTWARE SPECTRUM, INC.
 
 
/s/  CHARLES C. MILLER, III      

--------------------------------------------------------------------------------

    By: Charles C. Miller, III     Title: Director
 
 
Executive
 
 
/s/  KEITH R. COOGAN      

--------------------------------------------------------------------------------

Keith R. Coogan





QuickLinks


Exhibit 10.15



SOFTWARE SPECTRUM, INC. SPECIAL RETENTION BONUS AGREEMENT
